410 F.2d 1060
133 U.S.App.D.C. 361
James T. BENN, Appellant,v.Julius SANKIN, Appellee.James T.BENN, Appellant,v.Joseph A. GARFIELD et al., Appellees. 5410 CONNECTICUT AVE.CORP., Appellant, v. Julius SANKIN, Appellee.Joseph PARDO, Appellant,v.Julius SANKIN, Appellee.
Nos. 21956, 21957, 22037, 22038.
United States Court of Appeals District of Columbia Circuit.
Argued March 21, 1969.Decided April 4, 1969.Petition for Rehearing Denied May 28, 1969.

Mr. John G. Davies, Washington, D.C., with whom Mr. Bernard S. Cohen, Washington, D.C., was on the brief, for appellants.
Mr. Edward L. Genn, Washington, D.C., for appellee Sankin.
Mr. Benj.  W. Dulany, Washington, D.C., for appellee Garfield in No. 21,957.
Before BAZELON, Chief Judge, and BURGER and McGOWAN, Circuit judges.
PER CURIAM:


1
These consolidated appeals are from a judgment of the District Court entered after a protracted trial to the court which culminated in lengthy findings of fact and conclusions of law.1  These are included in a careful and comprehensive opinion by Judge Jones reported at 281 F.Supp. 524 (D.D.C.1968).  We are unpersuaded that the findings of fact are erroneous, or that the conclusions drawn from them are incorrect.  Our affirmance of the judgment entered requires no elaboration of reasons beyond that set forth in the District Court's opinion.


2
Subsequent to the entry of judgment, a motion for a new trial was made on the basis of newly discovered evidence; and it is now urged upon us that the trial court abused its discretion in denying that motion and that a remand should be made for reopening of the record and reconsideration.  We do not agree.  The evidence proffered with the motion is of dubious significance at best and, in any event, appears to be far from newly discovered.  By the usual standards applicable to the exercise of discretion in this area, we see nothing remotely approaching abuse.


3
Affirmed.



1
 In No. 21,957, appellee Joseph Garfield urges dismissal of the appeal for lack of jurisdiction alternatively to affirmance on the merits in respect of the subject matter of a cross-complaint filed against him in the District Court proceedings by appellant Benn.  In view of the disposition we make of these appeals, we do not pursue this jurisdictional claim